DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Davis Braxton (Reg. No. 61614). Claims 2-14 are the same as filed on 01/02/2020 and claims 1 and 15-20 have been amended as follows: 

Claim 1. A method, comprising: 
receiving, by a wireless network device comprising a processor, first location data representative of a first location of a mobile device, wherein the first location is closer to the wireless network device than a first previous location of the mobile device; 
identifying, by the wireless network device, a channel based on an attenuation of a signal of the channel and a resource request of the mobile device; 
identifying, by the wireless network device, a first priority associated with the channel; based on the resource request from the mobile device, 
re-identifying, by the wireless network device, the first priority as a second priority associated with the channel, the second priority being different from the first priority, wherein the re-identifying comprises labeling the channel as a primary channel comprising upload and download capabilities; and 
based on the first location of the mobile device, the labeling the channel, and the attenuation of the signal of the mobile device, selecting, by the wireless network device, the channel for a communication between the mobile device and the wireless network device.

Claim 15. A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
 receiving location data representative of a location of user equipment, wherein the location is closer to a base station device than a previous location of the user equipment; 
based on a first signal attenuation of a first channel and the location data, identifying the first channel; 
based on resource request data, identifying a first priority associated with the first channel 

the second channel; 
based on an indication that a first bandwidth associated with the first channel, modifying the first priority to a second priority, different than the first priority, to be associated with the first channel, wherein the modifying comprises labeling the first priority of the second channel as a secondary channel comprising download capabilities; 
aggregating the first channel and the second channel, resulting in an aggregate channel; and 
in response to the labeling the first priority of the second channel as the secondary channel, facilitating a selection of the aggregate channel for communication between the user equipment and the base station device.

Claim 16. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: labeling the first channel as a primary channel comprising upload and download capabilities.

Claim 17. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: aggregating the first channel and the second channel, resulting in the aggregate channel.

Claim 18. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: labeling a third channel as a tertiary channel comprising upload capabilities.

Claim 19. The non-transitory machine-readable medium of claim 15, wherein the resource request data is generated in response to initiating a video call.

Claim 20. The non-transitory machine-readable medium of claim 15, wherein the resource request data is generated in response to initiating a voice call.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as the prosecution, the 


 with respect to the parent application (US patents 10051608 and 10555279) make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent claims. The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462